Exhibit 10.1





Stock Purchase Agreement



     This Stock Purchase Agreement (“Agreement”) is made as of July 24, 2009, by
and between COGENCO INTERNATIONAL, INC., a Colorado corporation ("Buyer"), and
GENESIS ENERGY INVESTMENTS PLC, an Hungarian entity operating as a public
company whose common stock is traded on the Budapest Stock Exchange ("Seller").



RECITALS



     Seller desires to sell, and Buyer desires to purchase, all of the issued
and outstanding shares (the "Shares") of capital stock of

 * Genesis Solar España, S.L. (“GSE,” the “GSE Shares”), a Spanish entity that
   is in the process of planning, financing and building a plant in Spain to
   manufacture hi- tech solar panels using thin film technology which has
   acquired real estate and is substantially advanced in the permitting process
   for the manufacturing plant to be located near Cádiz, Spain.
    
 * Genesis Solar Singapore Pte. Ltd. (“GSS,” the “GSS Shares”), a corporation
   formed under the laws of Singapore that is also in the process of planning,
   financing and building a plant to manufacture high-tech solar panels using
   thin film technology in Singapore; and
   
 * Genesis Solar Hungary Kft (“GSH,” the “GSH Shares) an entity formed under the
   laws of Hungary.

     The Seller owns or will own at the Closing Date as defined below, more than
98% of the GSE Shares that are currently outstanding, 100% of the GSS Shares
that are currently outstanding, and 100% of the GSH Shares that are currently
outstanding and (in each case) of the GSE Shares, the GSS Shares, and the GSH
Shares that will be outstanding at the Closing Date. GSE, GSS, and GSH are each
referred to as an Acquired Company and collectively as the Acquired Companies.



AGREEMENT



The parties, intending to be legally bound, agree as follows:

ARTICLE 1.      DEFINITIONS. For purposes of this Agreement, the following terms
have the meanings specified or referred to in this Article 1:

1.1      "Acquired Companies" -- GSE, GSS, and GSH, collectively.

1.2      "Applicable Contract" -- any Contract (a) under which any Acquired
Company has or may acquire any rights, (b) under which any Acquired Company has
or may become subject to any obligation or liability, or (c) by which any
Acquired Company or any of the assets owned or used by it is or may become
bound.subject to any obligation or liability, or (c) by which any Acquired
Company or any of the assets owned or used by it is or may become bound.

1

--------------------------------------------------------------------------------

1.3      "Balance Sheet" -- as defined in Section 3.4.

1.4      "Best Efforts" -- the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as possible; provided, however, that an obligation
to use Best Efforts under this Agreement does not require the Person subject to
that obligation to take actions that would result in a materially adverse change
in the benefits to such Person of this Agreement and the Contemplated
Transactions.

1.5      "Breach" -- a "Breach" of a representation, warranty, covenant,
obligation, or other provision of this Agreement or any instrument delivered
pursuant to this Agreement will be deemed to have occurred if there is or has
been (a) any inaccuracy in or breach of, or any failure to perform or comply
with, such representation, warranty, covenant, obligation, or other provision,
or (b) any claim (by any Person) or other occurrence or circumstance that is or
was inconsistent with such representation, warranty, covenant, obligation, or
other provision, and the term "Breach" means any such inaccuracy, breach,
failure, claim, occurrence, or circumstance.

1.6      "Buyer" -- as defined in the first paragraph of this Agreement.

1.7      "Closing" -- as defined in Section 2.3.

1.8      "Closing Date" -- the date and time as of which the Closing actually
takes place.

1.9      “Cogenco Series A Preferred Stock” – a series of preferred stock
consisting of a single share to be created by the Buyer with only the following
rights and preferences:

     a.      A right to elect one person to the Board of Directors of the Buyer
provided such person has experience as a director of public companies with
common stock or American depository receipts trading in the United States, has
no family relationship with any other officer or director of the Buyer, has not
been involved in any legal proceedings of the type required for disclosure under
Item 401(f) of SEC Regulation S-K (whether under U.S. law or comparable actions
under the law of any other jurisdiction, even though Item 401(f) refers to U.S.
law and the Securities and Exchange Commission), is “independent” as that term
is defined under the rules of the stock exchange on which the Buyer intends to
list its shares, and is otherwise reasonably acceptable to the Buyer. Such
person will be appointed to the Buyer’s Board of Directors immediately following
the Closing.

     b.      A right for the Buyer to redeem the Cogenco Series A Preferred
Stock when the Seller owns directly fewer than 6,000,000 Cogenco Shares in its
own name for a redemption price of $1.00, such redemption being effective
immediately upon notice from the Buyer.

2

--------------------------------------------------------------------------------

     c.      The holder of Cogenco Series A Preferred Stock will not be
transferable, will not be entitled to vote at any meeting of the Buyer’s
shareholders except to elect the director as described above, and will have no
economic or other rights except as specifically set forth in this Section.

1.10      "Consent" -- any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

      1.11      "Contemplated Transactions" -- all of the transactions
contemplated by this Agreement, including:

     a.      the sale of the Shares of the Acquired Companies by Seller to
Buyer;

     b.      the execution, delivery, and performance of other documents
necessary or appropriate for the completion of the Transaction;

     c.      the performance by Buyer and Seller of their respective covenants
and obligations under this Agreement; and

     d.      Buyer's acquisition and ownership of the Shares and exercise of
control over the Acquired Companies.

1.12      "Contract" -- any agreement, contract, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.

1.13      "Damages" -- as defined in Section 10.2.

      1.14      "Disclosure Letter" -- the disclosure letter delivered by Seller
to Buyer concurrently with the execution and delivery of this Agreement or, if
not delivered concurrently with the execution and deliver of this Agreement, by
not later than the Disclosure Letter Delivery Deadline as defined in Section
11.9(c) and which must then be in form reasonably satisfactory to Buyer.

1.15      "Employment Agreements" -- as defined in Section 2.4(a)(iii) .

      1.16      "Encumbrance" -- any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

      1.17      "Environment" -- soil, land surface or subsurface strata,
surface waters (including navigable waters, ocean waters, streams, ponds,
drainage basins, and wetlands), groundwaters, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life, and any
other environmental medium or natural resource.

3

--------------------------------------------------------------------------------

1.18      "Environmental, Health, and Safety Liabilities" -- any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

     a.      any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);

     b.      fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;

     c.      financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions ("Cleanup") required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or

     d.      any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.

The terms "removal," "remedial," and "response action," include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended ("CERCLA")
or any similar act under the laws of any other jurisdiction in which any of the
Acquired Companies operate or which may be applicable to any of the Acquired
Companies.

1.19      "Environmental Law" -- any Legal Requirement of the United States, any
other country or Governmental Body that is applicable to any of the Acquired
Companies that requires or relates to:

     a.      advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;

     b.      preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;

     c.      reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;

4

--------------------------------------------------------------------------------

d.      assuring that products are designed, formulated, packaged, and used so
that they do not present unreasonable risks to human health or the Environment
when used or disposed of;

e.      protecting resources, species, or ecological amenities;

f.      reducing to acceptable levels the risks inherent in the transportation
of hazardous substances, pollutants, oil, or other potentially harmful
substances;

g.      cleaning up pollutants that have been released, preventing the Threat of
Release, or paying the costs of such clean up or prevention; or

h.      making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

1.20      "Escrow Agreement" – means the agreement to be entered into at the
Closing with a financial institution or a law firm reasonable acceptable to the
Buyer and the Seller for the retention of a portion of the Purchase Price (being
2,600,000 Cogenco Shares) pursuant to the terms and conditions set forth in
Section 10.8(b), together with such other terms and conditions as are typically
found in escrow agreements. The Parties agree to use their best efforts to name
the escrow agent and to negotiate an appropriate escrow agreement prior to
October 31, 2009. The Parties understand that the escrow agreement may different
materially from that attached hereto as Exhibit 2.4, but Exhibit 2.4 is provided
for information purposes.

1.21      "Facilities" -- any real property, leaseholds, or other interests
currently or formerly owned or operated by any Acquired Company and any
buildings, plants, structures, or equipment (including motor vehicles, tank
cars, and rolling stock) currently or formerly owned or operated by any Acquired
Company.

1.22      "GAAP" -- generally accepted United States accounting principles,
applied on a basis consistent with the basis on which the Balance Sheet and the
other financial statements referred to in Section 3.4(b) were prepared.

1.23      "Governmental Authorization" -- any approval, consent, license,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

1.24      "Governmental Body" — whether existing under the laws of the United
States or any other country, any:

     a.      nation, state, county, city, town, village, district, or other
jurisdiction of any nature;

     b.      federal, state, local, municipal, foreign, or other government;

5

--------------------------------------------------------------------------------

     c.      governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);

    d.      multi-national organization or body; or

     e.      body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.

1.25      "Hazardous Activity" -- the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facilities or any part thereof into the Environment, and any
other act, business, operation, or thing that increases the danger, or risk of
danger, or poses an unreasonable risk of harm to persons or property on or off
the Facilities, or that may affect the value of the Facilities or the Acquired
Companies.

1.26      "Hazardous Materials" -- any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

1.27     "Indemnified Persons" -- as defined in Section 10.2.

1.28      "Intellectual Property Assets" -- as defined in Section 3.22.

1.29      "Interim Balance Sheet" -- as defined in Section 3.4.

1.30      "IRC" -- the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

1.31      "IRS" -- the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.

1.32      "Knowledge" -- an individual will be deemed to have "Knowledge" of a
particular fact or other matter if:

a.      such individual is actually aware of such fact or other matter; or

b.      a prudent individual could be expected to discover or otherwise become
aware of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.

6

--------------------------------------------------------------------------------

A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.

      1.33      "Legal Requirement" -- any federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty, whether of the United States or of any other jurisdiction.

1.34      "Noncompetition Agreements" -- as defined in Section 2.4(a)(iv) .

      1.35      "Occupational Safety and Health Law" -- any Legal Requirement
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, and any program, whether governmental or
private (including those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.

      1.36      "Order" -- any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

      1.37      "Ordinary Course of Business" -- an action taken by a Person
will be deemed to have been taken in the "Ordinary Course of Business" only if:

     a.      such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;

     b.      such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) [and is not required to be specifically authorized by the
parent company (if any) of such Person]; and

     c.      such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.

1.38      "Organizational Documents" -- (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.

1.39      "Person" -- any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

7

--------------------------------------------------------------------------------

1.40      "Proceeding" -- any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.

1.41      "Related Person" -- with respect to a particular individual:

a.      each other member of such individual's Family;

b.      any Person that is directly or indirectly controlled by such individual
or one or more members of such individual's Family;

c.      any Person in which such individual or members of such individual's
Family hold (individually or in the aggregate) a Material Interest; and

d.      any Person with respect to which such individual or one or more members
of such individual's Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).

e.      With respect to a specified Person other than an individual;

  (i)      any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;

 (ii)      any Person that holds a Material Interest in such specified Person;

(iii)      each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

(iv)      any Person in which such specified Person holds a Material Interest;

(v)      any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and

           (vi)      any Related Person of any individual described in clause
(b) or (c).

f.      For purposes of this definition, (a) the "Family" of an individual
includes (i) the individual, (ii) the individual's spouse [and former spouses],
(iii) any other natural person who is related to the individual or the
individual's spouse within the second degree, and (iv) any other natural person
who resides with such individual, and (b) "Material Interest" means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of voting securities or other voting interests representing at
least 25% of the outstanding voting power of a Person or equity securities or
other equity interests representing at least 25% of the outstanding equity
securities or equity interests in a Person.

8

--------------------------------------------------------------------------------

      1.42      "Release" -- any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.

      1.43      "Representative" -- with respect to a particular Person, any
director, officer, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants, and financial advisors.

      1.44      "Securities Act" -- the Securities Act of 1933 as adopted in the
United States, or any successor law, and regulations and rules issued pursuant
to that act or any successor law.

      1.45      “Securities Exchange Act” – the Securities Exchange Act of 1934
as amended, as adopted in the United States, or any successor law and
regulations and rules issued pursuant to that act or any successor law.

1.46      "Seller" -- as defined in the first paragraph of this Agreement.

1.47      "Seller’s Releases" -- as defined in Section 2.4.

1.48      "Shares" – as defined in the Recitals of this Agreement, including the
GSE Shares, the GSS Shares, and the GSH Share, also as defined in the Recitals
of this Agreement.

1.49      “Spanish Subsidies Commitment” – as defined in Section 7.2(c) .

1.50      "Subsidiary" – with respect to any Person (the "Owner"), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation's or other Person's board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries;
when used without reference to a particular Person, "Subsidiary" means a
Subsidiary of the Company.

1.51      "Tax" – any tax (including any income tax, capital gains tax,
value-added tax, sales tax, property tax, gift tax, or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Governmental Body or payable pursuant to any tax-sharing agreement or any
other Contract relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency, or fee.

1.52      "Tax Return" – any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

9

--------------------------------------------------------------------------------

1.53      "Threat of Release" – a substantial likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such Release.

1.54      "Threatened" – a claim, Proceeding, dispute, action, or other matter
will be deemed to have been "Threatened" if any demand or statement has been
made (orally or in writing) or any notice has been given (orally or in writing),
or if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

ARTICLE 2      SALE AND TRANSFER OF SHARES; CLOSING

2.1      SHARES.

     a.      Subject to the terms and conditions of this Agreement, at the
Closing, Seller will sell and transfer the Shares to Buyer, and Buyer will
purchase the Shares from Seller as follows:

     (i)      a 241,110 business quotas (in Spanish: participationes sociales)
representing a primary stake (in Spanish: capital social) of € 7,247,766.60
constituting the GSE Shares, amounting to no less than 98% of the outstanding
GSE Shares, with a book value as reflected on the Balance Sheets and Interim
Balance Sheets and at the Closing Date of not less than € 7,300,000;

     (ii)      10,000 GSS Shares, amounting to no less than 100% of the
outstanding GSS Shares, with a book value as reflected on the Balance Sheets and
Interim Balance Sheets and at the Closing Date of not less than € 3,000,000; and

     (iii)      a single business quota (in Hungarian: üzletrész) representing a
primary stake (in Hungarian: törzsbetét) of HUF 273,000,000, constituting the
GSH Share, amounting to no less than 100% of the outstanding share capital of
GSH, with a book value as reflected on the Balance Sheets and Interim Balance
Sheets and at the Closing Date of not less than HUF 55,000,000.

     b.      Subject to the terms and conditions of this Agreement, at and prior
to the Closing, the Seller will use its best efforts to obtain all GSH Shares,
and GSS Shares not owned by Seller plus assist the Buyer in negotiating for and
obtaining all GSE Shares not owned by Seller,so that, at the Closing Date, Buyer
will obtain and own 100% of the Shares.

     2.2      PURCHASE PRICE. Subject to the terms and conditions of this
Agreement, the purchase price (the "Purchase Price") for the Shares will be
8,700,000 shares of the Buyer’s common stock (the “Cogenco Shares”), and one
share of Cogenco Series A Preferred Stock.

     2.3      CLOSING. The purchase and sale (the "Closing") provided for in
this Agreement will take place at the offices of Buyer’s counsel at 10:00 a.m.
(local time) on the later of (i) December 15, 2009 or (ii) the date that is two
business days following the termination of the

10

--------------------------------------------------------------------------------

applicable waiting period under the HSR Act (if applicable), or at such other
time and place as the parties may agree. Subject to the provisions of Article 9,
failure to consummate the purchase and sale provided for in this Agreement on
the date and time and at the place determined pursuant to this Section 2.3 will
not result in the termination of this Agreement and will not relieve any party
of any obligation under this Agreement.

2.4      CLOSING OBLIGATIONS. At the Closing:

a.      Seller will deliver to Buyer:

     (i)      certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers), with signatures guaranteed by a
commercial bank or by a member firm of the New York Stock Exchange, for transfer
to Buyer or if Seller represents and warrants to Buyer that there are no
certificates representing certain of the Shares, an assignment of all of the
Seller’s interest in the Acquired Companies, which assignment shall be
guaranteed as set forth above;

     (ii)      releases in the form of Exhibit 2.4(a)(ii) executed by Seller
("Seller’s Releases");

    (iii)      employment agreements in the form reasonably acceptable to the
Buyer, executed by persons designated by the Buyer to be material employees of
any of the Acquired Companies (collectively, "Employment Agreements");

    (iv)      noncompetition agreement reasonably acceptable to the Buyer,
executed by certain persons to be designated by the Buyer (the "Noncompetition
Agreement"); and

    (v)      a certificate executed by Seller representing and warranting to
Buyer that each of Seller’s representations and warranties in this Agreement was
accurate in all respects as of the date of this Agreement and is accurate in all
respects as of the Closing Date as if made on the Closing Date (giving full
effect to any supplements to the Disclosure Letter that were delivered by Seller
to Buyer prior to the Closing Date in accordance with Section 5.5) .

b.      Buyer will deliver to Seller:

     (i)      6,100,000 of the Cogenco Shares and the remaining 2,600,000
Cogenco Shares pursuant to the Escrow Agreement, all of which will be shares of
common stock of the Buyer bearing an appropriate legend under SEC Rule 144 and
other appropriate law;

    (ii)      One share of Cogenco Series A Preferred Stock; and

   (iii)      a certificate executed by Buyer to the effect that, except as
otherwise stated in such certificate, each of Buyer's representations and
warranties in this Agreement was accurate inall respects as of the date of this
Agreement and is accurate in all respects as of the Closing Date as if made on
the Closing Date.

   

11

--------------------------------------------------------------------------------

c.      Buyer and Seller will enter into an escrow agreement in the form of
Exhibit 2.4 (the "Escrow Agreement") with a third party reasonably acceptable to
Buyer and Seller.

ARTICLE 3   REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and
warrants to Buyer as follows:

3.1      ORGANIZATION AND GOOD STANDING

a.      Part 3.1 of the Disclosure Letter contains a complete and accurate list
for each Acquired Company of its name, its jurisdiction of incorporation, other
jurisdictions in which it is authorized to do business, and its capitalization
(including the identity of each stockholder and the number of shares held by
each). Each Acquired Company is a corporation duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation, with
full corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under Applicable Contracts. Each
Acquired Company is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification.

b.      Seller will deliver to Buyer not later than the time that Seller
executes this Agreement copies of the Organizational Documents of each Acquired
Company, as currently in effect.

3.2     AUTHORITY; NO CONFLICT

     a.      This Agreement constitutes the legal, valid, and binding obligation
of Seller, enforceable against Seller in accordance with its terms. Upon the
execution and delivery by Seller of the Seller’s Releases and the other
agreements to be delivered by the Seller in connection with the completion of
the Contemplated Transaction (collectively, the "Seller’s Closing Documents"),
the Seller’s Closing Documents will each constitute the legal, valid, and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms. Seller has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and the Seller’s
Closing Documents and to perform their obligations under this Agreement and the
Seller’s Closing Documents.

     b.      Except as set forth in Part 3.2 of the Disclosure Letter, neither
the execution and delivery of this Agreement nor the consummation or performance
of any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time):

12

--------------------------------------------------------------------------------

     (i)      contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Acquired Companies, or (B) any
resolution adopted by the board of directors or other governing body, or by the
stockholders, members or owners of any Acquired Company;

     (ii)      contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which any Acquired Company or either
Seller, or any of the assets owned or used by any Acquired Company, may be
subject;

     (iii)      contravene, conflict with, or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by any Acquired Company or that otherwise relates to the business
of, or any of the assets owned or used by, any Acquired Company;

     (iv)      cause Buyer or any Acquired Company to become subject to, or to
become liable for the payment of, any Tax;

     (v)      cause any of the assets owned by any Acquired Company to be
reassessed or revalued by any taxing authority or other Governmental Body;

     (vi)      contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; or

     (vii)      result in the imposition or creation of any Encumbrance upon or
with respect to any of the assets owned or used by any Acquired Company.

Except as set forth in Part 3.2 of the Disclosure Letter, neither the Seller nor
any Acquired Company is or will be required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.

     c.      Seller is acquiring the Cogenco Shares for its own account and not
with a view to their distribution within the meaning of § 2(a)(11) of the
Securities Act. The Seller is an “accredited investor” as such term is defined
in Rule 501(a) under the Securities Act and a “non-U.S. Person” as such term is
defined in Regulation S under the Securities Act. Seller has completed such
investigation and due diligence with respect to its acquisition of the Cogenco
Shares as Seller and its legal, financial, tax, investment, and other advisors
have deemed appropriate or necessary in the circumstances.

13

--------------------------------------------------------------------------------

3.3      CAPITALIZATION.

a.      The authorized equity securities of

     (i)      GSE consists of a 241,110 business quota (in Spanish:
participationes sociales) representing a primary stake (in Spanish: capital
social) of € 7,247,766.60; issued and outstanding and constituting the Shares of
which not less than 98% is owned by Seller.

     (ii)      GSH consists of a single business quota (in Hungarian: üzletrész)
representing a primary stake (in Hungarian: törzsbetét) of HUF 273,000,000;
issued and outstanding and constituting the Shares of which not less than 100%
is owned by Seller.

     (iii)      GSS consists of 10,000 shares of common stock, par value SGD 1
per share, of which 10,000 shares are issued and outstanding and constitute the
Shares of which not less than 75% is presently owned by Seller.

b.      Part 3.3(b) of the Disclosure Letter sets forth the name, address,
contact information, and number of Shares held by each person who owns any
Shares in any of the Acquired Companies other than Seller.

c.      With the exception of the Shares owned by the persons who are identified
on Part 3.3(b) of the Disclosure Letter, Seller is and will be on the Closing
Date the record and beneficial owners and holders of the Shares, free and clear
of all Encumbrances.

d.      No legend or other reference to any purported Encumbrance appears upon
any certificate representing equity securities of any Acquired Company. All of
the outstanding equity securities of each Acquired Company have been duly
authorized and validly issued and are fully paid and nonassessable. There are no
Contracts relating to the issuance, sale, or transfer of any equity securities
or other securities of any Acquired Company. None of the outstanding equity
securities or other securities of any Acquired Company was issued in violation
of the Securities Act or any other Legal Requirement. No Acquired Company owns,
or has any Contract to acquire, any equity securities or other securities of any
Person or any direct or indirect equity or ownership interest in any other
business. The Seller is not aware of any restrictions, Encumbrances or required
approvals with respect to any Shares not owned by the Seller.

3.4      FINANCIAL STATEMENTS. Not later than the Disclosure Letter Delivery
Deadline, Seller will deliver to Buyer: (a) audited consolidated balance sheets
of each of the Acquired Companies as at December 31, 2008, in each of the years
2006 through 2008 including notes thereto (the “Balance Sheets”), and the
related audited consolidated statements of income, changes in stockholders'
equity, and cash flow for each of the fiscal years then ended, together with the
report thereon of independent certified public accountants reasonably acceptable
to Buyer, and (b) consolidated unaudited balance sheets of the Acquired
Companies as at June 30, 2009 and the related consolidated statements of income,
changes in stockholders' equity, and cash flow for the fiscal periods then ended
(the “Interim Balance Sheet”) and the related

14

--------------------------------------------------------------------------------

unaudited consolidated statements of income, changes in stockholders' equity,
and cash flow for the fiscal periods then ended, including in each case the
notes thereto. Such financial statements and notes fairly present the financial
condition and the results of operations, changes in stockholders' equity, and
cash flow of the Acquired Companies as at the respective dates of and for the
periods referred to in such financial statements, all in accordance with GAAP
and all prepared in US dollars, subject, in the case of interim financial
statements, to normal recurring year-end adjustments (the effect of which will
not, individually or in the aggregate, be materially adverse) and the absence of
notes (that, if presented, would not differ materially from those included in
the Balance Sheet); the financial statements referred to in this Section 3.4
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
No financial statements of any Person other than the Acquired Companies are
required by GAAP to be included in the consolidated financial statements of the
Company.

3.5      BOOKS AND RECORDS.

a.      The books of account, minute books, stock record books, and other
records of the Acquired Companies, all of which have been made available to
Buyer, are complete and correct and have been maintained in accordance with
sound business practices and the requirements of § 13(b)(2) of the Securities
Exchange Act (regardless of whether or not the Acquired Companies are subject to
that Section), including the maintenance of an adequate system of internal
controls in a form pursuant to which the Buyer will not have to report any
material weaknesses pursuant to Rules 13a-14 and 13a-15 under the Securities
Exchange Act.

b.      The minute books of the Acquired Companies contain accurate and complete
records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the Acquired Companies, and no meeting of any such stockholders, Board of
Directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books.

c.      At the Closing, all of those books and records will be in the possession
of the Acquired Companies and delivered to the Buyer.

3.6      TITLE TO PROPERTIES; ENCUMBRANCES. Part 3.6 of the Disclosure Letter
contains a complete and accurate list of all real property, leaseholds, or other
interests therein owned by any Acquired Company.

a.      Seller has delivered or made available to Buyer copies of the deeds and
other instruments (as recorded) by which the Acquired Companies acquired such
real property and interests, and copies of all title insurance policies,
opinions, abstracts, and surveys in the possession of Seller or the Acquired
Companies and relating to such property or interests.

b.      The Acquired Companies own (with good and marketable title in the case
of real property, subject only to the matters permitted by the following
sentence) all the properties and assets (whether real, personal, or mixed and
whether tangible or intangible) that they purport to own located in the
facilities owned or operated by the Acquired Companies or

15

--------------------------------------------------------------------------------

reflected as owned in the books and records of the Acquired Companies, including
all of the properties and assets reflected in the Balance Sheet and the Interim
Balance Sheet (except for assets held under capitalized leases disclosed or not
required to be disclosed in Part 3.6 of the Disclosure Letter and personal
property sold since the date of the Balance Sheet and the Interim Balance Sheet,
as the case may be, in the Ordinary Course of Business), and all of the
properties and assets purchased or otherwise acquired by the Acquired Companies
since the date of the Balance Sheet (except for personal property acquired and
sold since the date of the Balance Sheet in the Ordinary Course of Business and
consistent with past practice), which subsequently purchased or acquired
properties and assets (other than inventory and short-term investments) are
listed in Part 3.6 of the Disclosure Letter.

c.      All material properties and assets reflected in the Balance Sheet and
the Interim Balance Sheet are free and clear of all Encumbrances and are not, in
the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except, with respect to all such properties and assets,

(i)      mortgages or security interests shown on the Balance Sheet or the
Interim Balance Sheet as securing specified liabilities or obligations, with
respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists,

(ii)      mortgages or security interests incurred in connection with the
purchase of property or assets after the date of the Interim Balance Sheet (such
mortgages and security interests being limited to the property or assets so
acquired), with respect to which no default (or event that, with notice or lapse
of time or both, would constitute a default) exists,

(iii)      liens for current taxes not yet due, and

(iv)      with respect to real property, (A) minor imperfections of title, if
any, none of which is substantial in amount, materially detracts from the value
or impairs the use of the property subject thereto, or impairs the operations of
any Acquired Company, and (B) zoning laws and other land use restrictions that
do not impair the present or anticipated use of the property subject thereto.

(v)      All buildings, plants, and structures owned by the Acquired Companies
lie wholly within the boundaries of the real property owned by the Acquired
Companies and do not encroach upon the property of, or otherwise conflict with
the property rights of, any other Person.

     3.7      CONDITION AND SUFFICIENCY OF ASSETS. The buildings, plants,
structures, and equipment of the Acquired Companies are structurally sound, are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, or equipment
is in need of maintenance or repairs except for ordinary, routine maintenance
and repairs that are not material in nature or cost. The building, plants,
structures, and equipment of the Acquired Companies are sufficient for the
continued conduct of the Acquired Companies’ businesses after the Closing in
substantially the same manner as conducted prior to the Closing.

16

--------------------------------------------------------------------------------

3.8      ACCOUNTS RECEIVABLE. All accounts receivable of the Acquired Companies
that are reflected on the Balance Sheet or the Interim Balance Sheet or on the
accounting records of the Acquired Companies as of the Closing Date
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business.

a.      Unless paid prior to the Closing Date, the Accounts Receivable are or
will be as of the Closing Date current and collectible net of the respective
reserves shown on the Balance Sheet or the Interim Balance Sheet or on the
accounting records of the Acquired Companies as of the Closing Date (which
reserves are adequate and calculated consistent with past practice and, in the
case of the reserve as of the Closing Date, will not represent a greater
percentage of the Accounts Receivable as of the Closing Date than the reserve
reflected in the Interim Balance Sheet represented of the Accounts Receivable
reflected therein and will not represent a material adverse change in the
composition of such Accounts Receivable in terms of aging).

b.      Subject to such reserves, each of the Accounts Receivable either has
been or will be collected in full, without any set-off, within ninety days after
the day on which it first becomes due and payable. There is no contest, claim,
or right of set-off, other than returns in the Ordinary Course of Business,
under any Contract with any obligor of an Accounts Receivable relating to the
amount or validity of such Accounts Receivable.

c.      Part 3.8 of the Disclosure Letter contains a complete and accurate list
of all Accounts Receivable as of the date of the Interim Balance Sheet, which
list sets forth the aging of such Accounts Receivable.

3.9      INVENTORY. All inventory of the Acquired Companies, whether or not
reflected in the Balance Sheet or the Interim Balance Sheet, consists of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Balance Sheet or
the Interim Balance Sheet or on the accounting records of the Acquired Companies
as of the Closing Date, as the case may be. All inventories not written off have
been priced at the lower of cost or net realizable value on a first in, first
out basis. The quantities of each item of inventory (whether raw materials,
work-in-process, or finished goods) are not excessive, but are reasonable in the
present circumstances of the Acquired Companies.

     3.10      NO UNDISCLOSED LIABILITIES. Except as set forth in Part 3.10 of
the Disclosure Letter, the Acquired Companies have no liabilities or obligations
of any nature (whether known or unknown and whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the Balance Sheet or the Interim Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the respective
dates thereof.

17

--------------------------------------------------------------------------------

3.11      TAXES

a.      The Acquired Companies have filed or caused to be filed (on a timely
basis since formation) all Tax Returns that are or were required to be filed by
or with respect to any of them, either separately or as a member of a group of
corporations, pursuant to applicable Legal Requirements. Seller will, not later
than the date that it executes this Agreement to Buyer copies of, and Part 3.11
of the Disclosure Letter contains a complete and accurate list of, all such Tax
Returns relating to income or franchise taxes filed since formation.

b.      The Acquired Companies have each paid, or made provision for the payment
of, all Taxes that have or may have become due pursuant to those Tax Returns or
otherwise, or pursuant to any assessment received by Seller or any Acquired
Company, except such Taxes, if any, as are listed in Part 3.11 of the Disclosure
Letter and are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been provided in the Balance Sheet and
the Interim Balance Sheet.

c.      The income Tax Returns of each Acquired Company (whether filed in the
United States or any subdivision thereof, or in any other jurisdiction) subject
to such Taxes have been audited by the relevant tax authorities or are closed by
the applicable statute of limitations for all taxable years.

(i)      Part 3.11 of the Disclosure Letter contains a complete and accurate
list of all audits of all such Tax Returns, including a reasonably detailed
description of the nature and outcome of each audit.

(ii)      All deficiencies proposed as a result of such audits have been paid,
reserved against, settled, or, as described in Part 3.11 of the Disclosure
Letter, are being contested in good faith by appropriate proceedings. Part 3.11
of the Disclosure Letter describes all adjustments to the United States federal
income Tax Returns filed by any Acquired Company or any group of corporations
including any Acquired Company for all taxable years, and the resulting
deficiencies proposed by the applicable Tax authority.

(iii)      Except as described in Part 3.11 of the Disclosure Letter, neither
Seller nor any Acquired Company has given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment of Taxes of
any Acquired Company or for which any Acquired Company may be liable.

d.      The charges, accruals, and reserves with respect to Taxes on the
respective books of each Acquired Company are adequate (determined in accordance
with GAAP) and are at least equal to that Acquired Company’s liability for
Taxes. There exists no proposed tax assessment against any Acquired Company
except as disclosed in the Balance Sheet or in Part 3.11 of the Disclosure
Letter. No consent to the application of § 341(f)(2) of the IRC (or any
comparable section of any Law of any other jurisdiction in the world) has been
filed with respect to any property or assets held, acquired, or to be acquired
by any Acquired Company. All Taxes that any Acquired Company is or was required
by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person.

18

--------------------------------------------------------------------------------

e.      All Tax Returns filed by (or that include on a consolidated basis) any
Acquired Company are true, correct, and complete. There is no tax sharing
agreement that will require any payment by any Acquired Company after the date
of this Agreement.

3.12      NO MATERIAL ADVERSE CHANGE. Since the date of the Balance Sheet, there
has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of any Acquired Company, and no
event has occurred or circumstance exists that may result in such a material
adverse change.

3.13      EMPLOYEE BENEFITS

a.      The persons who are employed by and who are retained as contractors by
each Acquired Company are set forth in Part 3.13(a) of the Disclosure Letter,
together with the other information required by Section 3.20 of this Agreement.
In each case, each Acquired Company is in full compliance with any Laws and
regulations issued by any Governmental Body governing such employment
relationship, or any relationship as an independent contractor or other similar
relationship including (without limitation) the withholding and proper payment
of any Tax obligations and the provision of Benefit Obligations adopted by, or
to which any Acquired Company is subject. "Other Benefit Obligations" means all
obligations, arrangements, or customary practices, whether or not legally
enforceable, to provide benefits, other than salary, as compensation for
services rendered, to present or former directors, employees, or agents, other
than obligations, arrangements, and practices that are Plans. Other Benefit
Obligations include consulting agreements under which the compensation paid does
not depend upon the amount of service rendered, sabbatical policies, severance
payment policies, employment manuals, collective bargaining agreements, all
contracts with third party administrators, actuaries, investment managers,
consultants, and other independent contractors, payroll manuals, and fringe
benefits within the meaning of IRC § 132 or the comparable section of any other
Law applicable to an Acquired Company.

b.      Part 3.13(b) of the Disclosure Letter sets forth all employee benefit
plans (including, but not limited to Other Benefit Obligations) to which an
Acquired Company is subject (directly or indirectly, whether written, statutory,
regulatory, or unwritten), and the Acquired Companies have each delivered (or
will within ten days of the date of this Agreement) deliver copies of all such
plans to the Buyer.

c.      Part 3.13(c) of the Disclosure Letter sets forth all reports filed by
any of the Acquired Companies, or by any person with respect to any employee of
or contractor to an Acquired Company with any Governmental Body.

d.      Except as set forth in Part 3.13(d) of the Disclosure Letter, the
Acquired Companies have each performed all of their respective obligations under
all employee benefit plans and Other Benefit Obligations. The Acquired Companies
have made appropriate entries in their financial records and statements for all
obligations and liabilities under such plans and

19

--------------------------------------------------------------------------------

Obligations that have accrued but are not due. Neither the Seller nor any
Acquired Company has Knowledge of any facts or circumstances that may give rise
to any liability of any Seller, any Acquired Company, or Buyer under the Law
applicable to any employee benefit plan or Other Benefit Obligation, whether
described in Part 3.13 of the Disclosure Letter or not so described.

e.      No payment that is owed or may become due to any director, officer,
employee, or agent of any Acquired Company will be non-deductible to the
Acquired Companies or subject to tax under IRC § 280G or § 4999 (or the
comparable section of any other Law applicable to an Acquired Company); nor will
any Acquired Company be required to "gross up" or otherwise compensate any such
person because of the imposition of any excise tax on a payment to such person.

f.      The consummation of the Contemplated Transactions will not result in the
payment, vesting, or acceleration of any benefit or Company Other Benefit
Obligation.

3.14      COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

a.      Except as set forth in Part 3.14 of the Disclosure Letter:

(i)      each Acquired Company is, and at all times since formation has been, in
full compliance with each Legal Requirement that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets;

(ii)      no event has occurred or circumstance exists that (with or without
notice or lapse of time) (A) may constitute or result in a violation by any
Acquired Company of, or a failure on the part of any Acquired Company to comply
with, any Legal Requirement, or (B) may give rise to any obligation on the part
of any Acquired Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature; and

(iii)      no Acquired Company has received, at any time since formation, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Legal Requirement, or (B)
any actual, alleged, possible, or potential obligation on the part of any
Acquired Company to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.

b.      Part 3.14 of the Disclosure Letter contains a complete and accurate list
of each Governmental Authorization that is held by any Acquired Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
any Acquired Company. Each Governmental Authorization listed or required to be
listed in Part 3.14 of the Disclosure Letter is valid and in full force and
effect. Except as set forth in Part 3.14 of the Disclosure Letter:

20

--------------------------------------------------------------------------------

(i)      each Acquired Company is, and at all times since formation has been, in
full compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.14 of the
Disclosure Letter;

(ii)      no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 3.14 of the
Disclosure Letter, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.14 of
the Disclosure Letter;

(iii)      no Acquired Company has received, at any time since formation, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

(iv)      all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.14 of the
Disclosure Letter have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.

The Governmental Authorizations listed in Part 3.14 of the Disclosure Letter
collectively constitute all of the Governmental Authorizations necessary to
permit the Acquired Companies to lawfully conduct and operate their businesses
in the manner they currently conduct and operate such businesses and to permit
the Acquired Companies to own and use their assets in the manner in which they
currently own and use such assets.

3.15      LEGAL PROCEEDINGS; ORDERS

     a.      Except as set forth in Part 3.15 of the Disclosure Letter, there is
no pending Proceeding:

     (i)      that has been commenced by or against any Acquired Company or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, any Acquired Company; or

     (ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

21

--------------------------------------------------------------------------------

To the Knowledge of Seller and the Acquired Companies, (1) no such Proceeding
has been Threatened, and (2) no event has occurred or circumstance exists that
may give rise to or serve as a basis for the commencement of any such
Proceeding. Seller has delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each Proceeding listed in Part
3.15 of the Disclosure Letter. The Proceedings listed in Part 3.15 of the
Disclosure Letter will not have a material adverse effect on the business,
operations, assets, condition, or prospects of any Acquired Company.

b.      Except as set forth in Part 3.15 of the Disclosure Letter:

(i)      there is no Order to which any of the Acquired Companies, or any of the
assets owned or used by any Acquired Company, is subject;

(ii)      neither Seller is subject to any Order that relates to the business
of, or any of the assets owned or used by, any Acquired Company; and

(iii)      to the Knowledge of Seller and the Acquired Companies, no officer,
director, agent, or employee of any Acquired Company is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the business of any
Acquired Company.

c.      Except as set forth in Part 3.15 of the Disclosure Letter:

(i)      each Acquired Company is, and at all times since formation has been, in
full compliance with all of the terms and requirements of each Order to which
it, or any of the assets owned or used by it, is or has been subject;

(ii)      no event has occurred or circumstance exists that may constitute or
result in (with or without notice or lapse of time) a violation of or failure to
comply with any term or requirement of any Order to which any Acquired Company,
or any of the assets owned or used by any Acquired Company, is subject; and

(iii)      no Acquired Company has received, at any time since formation, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding any actual, alleged, possible, or potential
violation of, or failure to comply with, any term or requirement of any Order to
which any Acquired Company, or any of the assets owned or used by any Acquired
Company, is or has been subject.

3.16      ABSENCE OF CERTAIN CHANGES AND EVENTS. Except as set forth in Part
3.16 of the Disclosure Letter, since the date of the Balance Sheet, the Acquired
Companies have conducted their businesses only in the Ordinary Course of
Business and there has not been any:

a.      change in any Acquired Company’s authorized or issued capital stock;
grant of any stock option or right to purchase shares of capital stock of any
Acquired Company;

22

--------------------------------------------------------------------------------

issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
any Acquired Company of any shares of any such capital stock; or declaration or
payment of any dividend or other distribution or payment in respect of shares of
capital stock;

b.      amendment to the Organizational Documents of any Acquired Company;

c.      payment or increase by any Acquired Company of any bonuses, salaries, or
other compensation to any stockholder, director, officer, or (except in the
Ordinary Course of Business) employee or entry into any employment, severance,
or similar Contract with any director, officer, or employee;

d.      adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of any
Acquired Company;

e.      damage to or destruction or loss of any asset or property of any
Acquired Company, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business, financial condition, or prospects of
the Acquired Companies, taken as a whole;

f.      entry into, termination of, or receipt of notice of termination of (i)
any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any Contract or transaction involving a
total remaining commitment by or to any Acquired Company of at least $10,000;

g.      sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any asset or property of any Acquired Company or
mortgage, pledge, or imposition of any lien or other encumbrance on any material
asset or property of any Acquired Company, including the sale, lease, or other
disposition of any of the Intellectual Property Assets;

h.      cancellation or waiver of any claims or rights with a value to any
Acquired Company in excess of $10,000;

i.      material change in the accounting methods used by any Acquired Company;
or

j.      agreement, whether oral or written, by any Acquired Company to do any of
the foregoing.

3.17      CONTRACTS; NO DEFAULTS

     a.      Part 3.17(a) of the Disclosure Letter contains a complete and
accurate list, and Seller has delivered to Buyer true and complete copies, of:

23

--------------------------------------------------------------------------------

(i)      each Applicable Contract that involves performance of services or
delivery of goods or materials by one or more Acquired Companies of an amount or
value in excess of $10,000;

(ii)      each Applicable Contract that involves performance of services or
delivery of goods or materials to one or more Acquired Companies of an amount or
value in excess of $10,000;

(iii)      each Applicable Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts of one or more
Acquired Companies in excess of $10,000;

(iv)      each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $10,000 and with terms of less than one year);

(v)      each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;

(vi)      each collective bargaining agreement and other Applicable Contract to
or with any labor union or other employee representative of a group of
employees;

(vii)      each joint venture, partnership, and other Applicable Contract
(however named) involving a sharing of profits, losses, costs, or liabilities by
any Acquired Company with any other Person;

(viii)      each Applicable Contract containing covenants that in any way
purport to restrict the business activity of any Acquired Company or any
Affiliate of an Acquired Company or limit the freedom of any Acquired Company or
any Affiliate of an Acquired Company to engage in any line of business or to
compete with any Person;

(ix)      each Applicable Contract providing for payments to or by any Person
based on sales, purchases, or profits, other than direct payments for goods;

(x)      each power of attorney that is currently effective and outstanding;

(xi)      each Applicable Contract entered into other than in the Ordinary
Course of Business that contains or provides for an express undertaking by any
Acquired Company to be responsible for consequential damages;

24

--------------------------------------------------------------------------------

(xii)      each Applicable Contract for capital expenditures in excess of
$10,000;

(xiii)      each written warranty, guaranty, and or other similar undertaking
with respect to contractual performance extended by any Acquired Company other
than in the Ordinary Course of Business; and

(xiv)      each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.

Part 3.17(a) of the Disclosure Letter sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts, the amount of
the remaining commitment of the Acquired Companies under the Contracts, and the
Acquired Companies' office where details relating to the Contracts are located.

b.      Except as set forth in Part 3.17(b) of the Disclosure Letter:

(i)      neither Seller (and no Related Person of either Seller) has or may
acquire any rights under, and neither Seller has or may become subject to any
obligation or liability under, any Contract that relates to the business of, or
any of the assets owned or used by, any Acquired Company; and

(ii)      to the Knowledge of Seller and the Acquired Companies, no officer,
director, agent, employee, consultant, or contractor of any Acquired Company is
bound by any Contract that purports to limit the ability of such officer,
director, agent, employee, consultant, or contractor to (A) engage in or
continue any conduct, activity, or practice relating to the business of any
Acquired Company, or (B) assign to any Acquired Company or to any other Person
any rights to any invention, improvement, or discovery.

c.      Except as set forth in Part 3.17(c) of the Disclosure Letter, each
Contract identified or required to be identified in Part 3.17(a) of the
Disclosure Letter is in full force and effect and is valid and enforceable in
accordance with its terms.

d.      Except as set forth in Part 3.17(d) of the Disclosure Letter:

(i)      each Acquired Company is, and at all times since formation has been, in
full compliance with all applicable terms and requirements of each Contract
under which such Acquired Company has or had any obligation or liability or by
which such Acquired Company or any of the assets owned or used by such Acquired
Company is or was bound;

(ii)      each other Person that has or had any obligation or liability under
any Contract under which an Acquired Company has or had any rights is, and at
all times since formation has been, in full compliance with all applicable terms
and requirements of such Contract;

25

--------------------------------------------------------------------------------

(iii)      no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with, or result in a violation
or breach of, or give any Acquired Company or other Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Applicable Contract; and

(iv)      no Acquired Company has given to or received from any other Person, at
any time since formation, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract.

e.      There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to any Acquired
Company under current or completed Contracts with any Person and, to the
Knowledge of Seller and the Acquired Companies, no such Person has made written
demand for such renegotiation.

f.      The Contracts relating to the sale, design, manufacture, or provision of
products or services by the Acquired Companies have been entered into in the
Ordinary Course of Business and have been entered into without the commission of
any act alone or in concert with any other Person, or any consideration having
been paid or promised, that is or would be in violation of any Legal
Requirement.

3.18    INSURANCE

a.      Seller has delivered to Buyer:

(i) true and complete copies of all policies of insurance to which any Acquired
Company is a party or under which any Acquired Company, or any director of any
Acquired Company, is or has been covered at any time within the three years
preceding the date of this Agreement;

(ii) true and complete copies of all pending applications for policies of
insurance; and

(iii) any statement by the auditor of any Acquired Company's financial
statements with regard to the adequacy of such entity's coverage or of the
reserves for claims.

b.      Part 3.18(b) of the Disclosure Letter describes:

(i)      any self-insurance arrangement by or affecting any Acquired Company,
including any reserves established thereunder;

(ii)      any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by any Acquired Company; and

26

--------------------------------------------------------------------------------

(iii)      all obligations of the Acquired Companies to third parties with
respect to insurance (including such obligations under leases and service
agreements) and identifies the policy under which such coverage is provided.

c.      Part 3.18(c) of the Disclosure Letter sets forth, by year, for the
current policy year and each of the three preceding policy years:

(i)      a summary of the loss experience under each policy;

(ii)      a statement describing each claim under an insurance policy for an
amount in excess of $5,000, which sets forth:

(A)      the name of the claimant;

(B)      a description of the policy by insurer, type of insurance, and period
of coverage; and

(C)      the amount and a brief description of the claim; and

(iii)      a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

d.      Except as set forth on Part 3.18(d) of the Disclosure Letter:

(i)      All policies to which any Acquired Company is a party or that provide
coverage to either Seller, any Acquired Company, or any director or officer of
an Acquired Company:

(A)      are valid, outstanding, and enforceable;

(B)      are issued by an insurer that is financially sound and reputable;

(C)      taken together, provide adequate insurance coverage for the assets and
the operations of the Acquired Companies for all risks normally insured against
by a Person carrying on (or proposing to carry-on) the same business or
businesses as the Acquired Companies;

(D)      are sufficient for compliance with all Legal Requirements and Contracts
to which any Acquired Company is a party or by which any of them is bound;

(E)      will continue in full force and effect following the consummation of
the Contemplated Transactions; and

27

--------------------------------------------------------------------------------

(F)      do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of any Acquired Company.

(ii)      No Seller or Acquired Company has received (A) any refusal of coverage
or any notice that a defense will be afforded with reservation of rights, or (B)
any notice of cancellation or any other indication that any insurance policy is
no longer in full force or effect or will not be renewed or that the issuer of
any policy is not willing or able to perform its obligations thereunder.

(iii)      The Acquired Companies have paid all premiums due, and have otherwise
performed all of their respective obligations, under each policy to which any
Acquired Company is a party or that provides coverage to any Acquired Company or
director thereof.

(iv)      The Acquired Companies have given notice to the insurer of all claims
that may be insured thereby.

3.19      ENVIRONMENTAL MATTERS. Except as set forth in part 3.19 of the
Disclosure Letter:

a.      Each Acquired Company is, and at all times has been, in full compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. No Seller or Acquired Company has any basis to expect, nor
has any of them or any other Person for whose conduct they are or may be held to
be responsible received, any actual or Threatened order, notice, or other
communication from (i) any Governmental Body or private citizen acting in the
public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or Threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any of the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller or any Acquired Company has had an interest,
or with respect to any property or Facility at or to which Hazardous Materials
were generated, manufactured, refined, transferred, imported, used, or processed
by Seller, any Acquired Company, or any other Person for whose conduct they are
or may be held responsible, or from which Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled, or
received.

b.      There are no pending or, to the Knowledge of Seller and the Acquired
Companies, Threatened claims, Encumbrances, or other restrictions of any nature,
resulting from any Environmental, Health, and Safety Liabilities or arising
under or pursuant to any Environmental Law, with respect to or affecting any of
the Facilities or any other properties and assets (whether real, personal, or
mixed) in which Seller or any Acquired Company has or had an interest.

c.      No Seller or Acquired Company has any basis to expect, nor has any of
them or any other Person for whose conduct they are or may be held responsible,
received, any citation, directive, inquiry, notice, Order, summons, warning, or
other communication that relates

28

--------------------------------------------------------------------------------

to Hazardous Activity, Hazardous Materials, or any alleged, actual, or potential
violation or failure to comply with any Environmental Law, or of any alleged,
actual, or potential obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which Seller or any Acquired Company had an interest, or with respect to any
property or facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used, or processed by Seller, any Acquired
Company, or any other Person for whose conduct they are or may be held
responsible, have been transported, treated, stored, handled, transferred,
disposed, recycled, or received.

d.      No Seller or Acquired Company, or any other Person for whose conduct
they are or may be held responsible, has any Environmental, Health, and Safety
Liabilities with respect to the Facilities or with respect to any other
properties and assets (whether real, personal, or mixed) in which Seller or any
Acquired Company (or any predecessor), has or had an interest, or at any
property geologically or hydrologically adjoining the Facilities or any such
other property or assets.

e.      There are no Hazardous Materials present on or in the Environment at the
Facilities or at any geologically or hydrologically adjoining property,
including any Hazardous Materials contained in barrels, above or underground
storage tanks, landfills, land deposits, dumps, equipment (whether moveable or
fixed) or other containers, either temporary or permanent, and deposited or
located in land, water, sumps, or any other part of the Facilities or such
adjoining property, or incorporated into any structure therein or thereon. No
Seller, Acquired Company, any other Person for whose conduct they are or may be
held responsible, or any other Person, has permitted or conducted, or is aware
of, any Hazardous Activity conducted with respect to the Facilities or any other
properties or assets (whether real, personal, or mixed) in which Seller or any
Acquired Company has or had an interest.

f.      There has been no Release or, to the Knowledge of Seller and the
Acquired Companies, Threat of Release, of any Hazardous Materials at or from the
Facilities or at any other locations where any Hazardous Materials were
generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by the Facilities, or from or by any other properties and
assets (whether real, personal, or mixed) in which Seller or any Acquired
Company has or had an interest, or any geologically or hydrologically adjoining
property, whether by Seller, any Acquired Company, or any other Person.

g.      Seller has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller or any Acquired Company pertaining to Hazardous Materials or Hazardous
Activities in, on, or under the Facilities, or concerning compliance by Seller,
any Acquired Company, or any other Person for whose conduct they are or may be
held responsible, with Environmental Laws.

3.20      EMPLOYEES

a.      Part 3.13(a) of the Disclosure Letter contains a complete and accurate
list of the following information for each employee or director of the Acquired
Companies,

29

--------------------------------------------------------------------------------

including each employee on leave of absence or layoff status: employer; name;
job title; current compensation paid or payable and any change in compensation
since formation; vacation accrued; and service credited for purposes of vesting
and eligibility to participate under any Acquired Company's pension, retirement,
profit-sharing, thrift-savings, deferred compensation, stock bonus, stock
option, cash bonus, employee stock ownership (including investment credit or
payroll stock ownership), severance pay, insurance, medical, welfare, or
vacation plan, other Employee Pension Benefit Plan or Employee Welfare Benefit
Plan, or any other employee benefit plan or any Director Plan.

b.      No employee or director of any Acquired Company is a party to, or is
otherwise bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such employee or
director and any other Person ("Proprietary Rights Agreement") that in any way
adversely affects or will affect (i) the performance of his duties as an
employee or director of the Acquired Companies, or (ii) the ability of any
Acquired Company to conduct its business, including any Proprietary Rights
Agreement with Seller or the Acquired Companies by any such employee or
director. To Seller’s Knowledge, no director, officer, or other key employee of
any Acquired Company intends to terminate his employment with such Acquired
Company.

c.      Part 3.13(a) of the Disclosure Letter also contains a complete and
accurate list of the following information for each retired employee or director
of the Acquired Companies, or their dependents, receiving benefits or scheduled
to receive benefits in the future: name, pension benefit, pension option
election, retiree medical insurance coverage, retiree life insurance coverage,
and other benefits.

3.21      LABOR RELATIONS; COMPLIANCE.

a.      Since formation, no Acquired Company has been or is a party to any
collective bargaining or other labor Contract. Since formation, there has not
been, there is not presently pending or existing, and there is not Threatened,

              (i)      any strike, slowdown, picketing, work stoppage, or
employee grievance process,

(ii)      any Proceeding against or affecting any Acquired Company relating to
the alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable Governmental Body, organizational activity, or
other labor or employment dispute against or affecting any of the Acquired
Companies or their premises, or

(iii)      any application for certification of a collective bargaining agent.
No event has occurred or circumstance exists that could provide the basis for
any work stoppage or other labor dispute.

30

--------------------------------------------------------------------------------

b.      There is no lockout of any employees by any Acquired Company, and no
such action is contemplated by any Acquired Company.

c.      Each Acquired Company has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. No Acquired Company is liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

3.22      INTELLECTUAL PROPERTY

a.      Intellectual Property Assets -- The term "Intellectual Property Assets"
includes:

(i)      the names used by any Acquired Company, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications (collectively, "Marks");

(ii)      all patents, patent applications, and inventions and discoveries that
may be patentable (collectively, "Patents");

(iii)      all copyrights in both published works and unpublished works
(collectively, "Copyrights");

(iv)      all rights in mask works (collectively, "Rights in Mask Works"); and

(v)      all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, "Trade Secrets"); owned, used, or licensed by any
Acquired Company as licensee or licensor.

b.      Agreements -- Part 3.22(b) of the Disclosure Letter contains a complete
and accurate list and summary description, including any royalties paid or
received by the Acquired Companies, of all Contracts relating to the
Intellectual Property Assets to which any Acquired Company is a party or by
which any Acquired Company is bound, except for any license implied by the sale
of a product and perpetual, paid-up licenses for commonly available software
programs with a value of less than $5,000 under which an Acquired Company is the
licensee. There are no outstanding and, to Seller’s Knowledge, no Threatened
disputes or disagreements with respect to any such agreement.

c.      Know-How Necessary for the Business

(i)      The Intellectual Property Assets are all those necessary for the
operation of the Acquired Companies’ businesses as they are currently conducted
or as

31

--------------------------------------------------------------------------------

reflected in the business plan given to Buyer. One or more of the Acquired
Companies is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use without payment to a third party all of the Intellectual Property Assets.

(ii)       Except as set forth in Part 3.22(c) of the Disclosure Letter, all
former and current employees of each Acquired Company have executed written
Contracts with one or more of the Acquired Companies that assign to one or more
of the Acquired Companies all rights to any inventions, improvements,
discoveries, or information relating to the business of any Acquired Company. No
employee of any Acquired Company has entered into any Contract that restricts or
limits in any way the scope or type of work in which the employee may be engaged
or requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than one or more of the Acquired Companies.

d.      Patents

(i)      Part 3.22(d) of the Disclosure Letter contains a complete and accurate
list and summary description of all Patents. One or more of the Acquired
Companies is the owner of all right, title, and interest in and to each of the
Patents, free and clear of all liens, security interests, charges, encumbrances,
entities, and other adverse claims.

(ii)      All of the issued Patents are currently in compliance with formal
legal requirements (including payment of filing, examination, and maintenance
fees and proofs of working or use), are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the Closing Date.

(iii)      No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. To Seller’s Knowledge, there is no
potentially interfering patent or patent application of any third party.

(iv)      No Patent is infringed or, to Seller’s Knowledge, has been challenged
or Threatened in any way. None of the products manufactured and sold, nor any
process or know-how used, by any Acquired Company infringes or is alleged to
infringe any patent or other proprietary right of any other Person.

(v)      All products made, used, or sold under the Patents have been marked
with the proper patent notice.

e.      Trademarks

(i)      Part 3.22(e) of Disclosure Letter contains a complete and accurate list
and summary description of all Marks. One or more of the Acquired Companies is
the

32

--------------------------------------------------------------------------------

owner of all right, title, and interest in and to each of the Marks, free and
clear of all liens, security interests, charges, encumbrances, equities, and
other adverse claims.

(ii)      All Marks that have been registered with the United States Patent and
Trademark Office or in the comparable Governmental Body of any other country are
currently in compliance with all formal legal requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Closing Date.

(iii)      No Mark has been or is now involved in any opposition, invalidation,
or cancellation and, to Seller’s Knowledge, no such action is Threatened with
the respect to any of the Marks.

(iv)      To Seller’s Knowledge, there is no potentially interfering trademark
or trademark application of any third party.

(v)      No Mark is infringed or, to Seller’s Knowledge, has been challenged or
Threatened in any way. None of the Marks used by any Acquired Company infringes
or is alleged to infringe any trade name, trademark, or service mark of any
third party.

(vi)      All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.

f.      Copyrights

(i)      Part 3.22(f) of the Disclosure Letter contains a complete and accurate
list and summary description of all Copyrights. One or more of the Acquired
Companies is the owner of all right, title, and interest in and to each of the
Copyrights, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims.

(ii)      All the Copyrights have been registered and are currently in
compliance with formal legal requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the date of Closing.

(iii)      No Copyright is infringed or, to Seller’s Knowledge, has been
challenged or Threatened in any way. None of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party.

(iv)      All works encompassed by the Copyrights have been marked with the
proper copyright notice.

33

--------------------------------------------------------------------------------

g.      Trade Secrets

(i)      With respect to each Trade Secret, the documentation relating to such
Trade Secret is current, accurate, and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual.

(ii)      Seller and the Acquired Companies have taken all reasonable
precautions to protect the secrecy, confidentiality, and value of their Trade
Secrets.

(iii)      One or more of the Acquired Companies has good title and an absolute
(but not necessarily exclusive) right to use the Trade Secrets. The Trade
Secrets are not part of the public knowledge or literature, and, to Seller’s
Knowledge, have not been used, divulged, or appropriated either for the benefit
of any Person (other than one or more of the Acquired Companies) or to the
detriment of the Acquired Companies. No Trade Secret is subject to any adverse
claim or has been challenged or Threatened in any way.

3.23      CERTAIN PAYMENTS. Since formation, no Acquired Company or director,
officer, agent, or employee of any Acquired Company, or any other Person
associated with or acting for or on behalf of any Acquired Company, has directly
or indirectly

a.      made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services

(i)      to obtain favorable treatment in securing business,

(ii)      to pay for favorable treatment for business secured,

(iii)      to obtain special concessions or for special concessions already
obtained, for or in respect of any Acquired Company or any Affiliate of an
Acquired Company, or

(iv)      in violation of any Legal Requirement,

b.      established or maintained any fund or asset that has not been recorded
in the books and records of the Acquired Companies.

3.24      DISCLOSURE

a.      No representation or warranty of Seller in this Agreement and no
statement in the Disclosure Letter omits to state a material fact necessary to
make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

34

--------------------------------------------------------------------------------

b.      No notice given pursuant to Section 5.5 will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.

c.      There is no fact known to either Seller that has specific application to
either Seller or any Acquired Company (other than general economic or industry
conditions) and that materially adversely affects or, as far as the Seller can
reasonably foresee, materially Threatens, the assets, business, prospects,
financial condition, or results of operations of the Acquired Companies (each on
an unconsolidated basis) that has not been set forth in this Agreement or the
Disclosure Letter.

3.25      RELATIONSHIPS WITH RELATED PERSONS. Except as set forth in Part 3.25
of the Disclosure Letter,

a.      No Seller or any Related Person of Seller or of any Acquired Company
has, or since the first day of the next to last completed fiscal year of the
Acquired Companies has had, any interest in any property (whether real,
personal, or mixed and whether tangible or intangible), used in or pertaining to
the Acquired Companies' businesses.

b.      No Seller or any Related Person of Seller or of any Acquired Company is,
or since the first day of the next to last completed fiscal year of the Acquired
Companies has owned (of record or as a beneficial owner) an equity interest or
any other financial or profit interest in, a Person that has (i) had business
dealings or a material financial interest in any transaction with any Acquired
Company other than business dealings or transactions conducted in the Ordinary
Course of Business with the Acquired Companies at substantially prevailing
market prices and on substantially prevailing market terms, or (ii) engaged in
competition with any Acquired Company with respect to any line of the products
or services of such Acquired Company (a "Competing Business") in any market
presently served by such Acquired Company.

c.      No Seller or any Related Person of Seller or of any Acquired Company is
a party to any Contract with, or has any claim or right against, any Acquired
Compan

3.26      BROKERS OR FINDERS. Seller and its agents have incurred an obligation
to an affiliate of David W. Brenman, President of Buyer (“Brenman”) in
accordance with a previous agreement pursuant to the terms of which Seller is
required to deliver to Brenman up to 277,879 shares of Buyer’s common stock upon
or immediately after the Closing of the Contemplated Transactions. The total
amount of shares to be delivered to Brenman by Seller shall be based on the
actual amount of capitalization of Buyer on the date of Closing, and shall be
reduced pro-rata to the extent that the book value of Buyer at the Closing Date
is less than $50 million. Other than the obligation to Brenman, Seller and their
agents have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders' fees or agents' commissions or other similar payment in
connection with this Agreement.

ARTICLE 4      REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and
warrants to Seller as follows:

35

--------------------------------------------------------------------------------

4.1      ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Colorado.

4.2      CAPITALIZATION OF BUYER.

a.      At the Closing Date and immediately before the Closing, the Buyer will
have a book value of not less than $50,000,000 and will have a capitalization as
follows, both as reflected on pro forma financial statements based on the
Buyer’s most recently-published audited or unaudited financial statements, as
prepared by Buyer’s independent registered public accountants:

(i)      Current capitalization as of March 31, 2009: 500,000,000 shares of
common stock authorized, 1,233,000 shares of common stock outstanding;
100,000,000 shares of preferred stock authorized, no shares outstanding;

(ii)      540,000 shares of common stock to be issued at $5.00 per share
pursuant to an agreement announced by current report on Form 8-K dated June 24,
2009;

(iii)      1,000,000 shares of common stock which Buyer may elect to issue from
time-to-time in its sole discretion at not less than $5.00 per share; and

(iv)      Up to or more than 5,000,000 shares of common stock which Buyer will
issue at not less than $10.00 per share to obtain financing necessary to meet
the book value requirements set forth above.

(v)      8,700,000 shares of common stock (the “Cogenco Shares”) and one share
of Cogenco Series A Preferred Stock as a result of the completion of the
Contemplated Transaction.

b.      Following the Closing Date, the Buyer will not issue any shares for a
price less than $10.00 per share unless: (i) the Buyer offers the Seller a
30-day right of first refusal to purchase such shares, or (ii) the Buyer’s
shares are traded on a stock exchange registered under the Securities Exchange
Act and the average closing price on the stock exchange for more than thirty
trading days has been less than $10.00 per share and more than six months has
passed since the Closing Date. In the case of clause (ii) of this Section, the
Buyer may issue shares of its common stock for a price not less than 90% of the
average closing price for the thirty day period. This provision Section 4.2(b)
shall survive the Closing of the Contemplated Transactions until the Seller owns
directly fewer than 5,000,000 Cogenco Shares in its own name at which time this
provision expires.

4.3      AUTHORITY; NO CONFLICT

a.      This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the agreements to be delivered by the Seller
in connection with the completion of the Contemplated Transaction (collectively,
the "Buyer's Closing Documents"), the Buyer's

36

--------------------------------------------------------------------------------

Closing Documents will each constitute the legal, valid, and binding obligations
of Buyer, enforceable against Buyer in accordance with their respective terms.
Buyer has the absolute and unrestricted right, power, and authority to execute
and deliver this Agreement and the Buyer's Closing Documents and to perform its
obligations under this Agreement and the Buyer's Closing Documents.

b.      Except as set forth in Schedule 4.2, neither the execution and delivery
of this Agreement by Buyer nor the consummation or performance of any of the
Contemplated Transactions by Buyer will give any Person the right to prevent,
delay, or otherwise interfere with any of the Contemplated Transactions pursuant
to:

(i)      any provision of Buyer's Organizational Documents;

(ii)      any resolution adopted by the board of directors or the stockholders
of Buyer;

(iii)      any Legal Requirement or Order to which Buyer may be subject; or

(iv)      any Contract to which Buyer is a party or by which Buyer may be bound.

Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.

4.4      INVESTMENT INTENT. Buyer is acquiring the Shares for its own account
and not with a view to their distribution within the meaning of § 2(a)(11) of
the Securities Act.

4.5      CERTAIN PROCEEDINGS. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer's Knowledge, no such Proceeding has been
Threatened.

4.6      REGISTRATION AND STOCK EXCHANGE LISTING. Following the Closing Date,
the Buyer will use its best efforts to:

     a.      File a Form 8-K with the Securities and Exchange Commission
reporting the completion of the Contemplated Transactions meeting the
requirements of the applicable items of Form 8-K (which Form 8-K will be
approved by the parties at or before the Closing) as required by Form 8-K and
other rules and regulations of the Securities and Exchange Commission;

     b.      File a Form 10 or Form 8-A registration statement with the
Securities and Exchange Commission to register the Buyer’s common stock pursuant
to Sections 12(b) or 12(g) of the Securities Exchange Act, as appropriate and
seek effectiveness thereof;

37

--------------------------------------------------------------------------------

c.      File a registration statement on Form S-4 (or other appropriate form) by
which the Seller will be entitled to distribute the Cogenco Shares to its
shareholders unless the Buyer is able to complete the distribution without
registration under the Securities Act in accordance with SEC Staff Legal
Bulletin 4 (September 16, 1997, available at
http://www.sec.gov/interps/legal/slbcf4.txt), as such Staff Legal Bulletin may
be modified or amended, or in accordance with a no action letter obtained from
the Securities and Exchange Commission, compliance with which must be
established to the reasonable satisfaction of the Buyer.

d.      Within 18 months following the Closing Date, apply for listing of the
Buyer’s common stock on one of the following stock exchanges registered under
Section 17 of the Securities Exchange Act: New York Stock Exchange, the NYSE
Amex Stock Exchange, Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq
Capital Market, or other stock exchange reasonably acceptable to the Seller.

e.     Following or concurrent with the completion of the foregoing items 4.6(a)
through (d), retaining an experienced investor relations consultant and engage
in an investor relations program reasonably designed to encourage interest in
the market for the Buyer’s common stock, based on accurate disclosure and the
Buyer’s performance.

f.      This provision shall survive the Closing of the Contemplated
Transactions.

4.7      BUYER’S PUBLIC REPORTS. The reports that the Buyer has filed with the
U.S. Securities and Exchange Commission (which reports since 1996 are publicly
available at www.sec.gov) are accurate and complete in all material respects as
of the date such reports were filed, and no event has occurred since the filing
of the most recent report has occurred which would require the disclosure in
such report to be modified in any material respect except as reflected in this
Agreement, which Agreement the Buyer will file with the Securities and Exchange
Commission within four business days following the execution of this Agreement
on Form 8-K. Buyer will undertake to file this Agreement and the related Form
8-K as soon as possible following the execution of this Agreement by both
parties in advance of the four business day requirement if reasonably possible.

4.8      BROKERS OR FINDERS. Buyer and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payment in connection with this
Agreement and will indemnify and hold Seller harmless from any such payment
alleged to be due by or through Buyer as a result of the action of Buyer or its
officers or agents.

ARTICLE 5      COVENANTS OF SELLER PRIOR TO CLOSING DATE

5.1      ACCESS AND INVESTIGATION. Between the date of this Agreement and the
Closing Date, Seller will, and will cause each Acquired Company and its
Representatives to, (a) afford Buyer and its Representatives and prospective
lenders and their Representatives (collectively, "Buyer's Advisors") full and
free access to each Acquired Company's personnel,

38

--------------------------------------------------------------------------------

properties (including subsurface testing), contracts, books and records, and
other documents and data, (b) furnish Buyer and Buyer's Advisors with copies of
all such contracts, books and records, and other existing documents and data as
Buyer may reasonably request, and (c) furnish Buyer and Buyer's Advisors with
such additional financial, operating, and other data and information as Buyer
may reasonably request.

     5.2      OPERATION OF THE BUSINESSES OF THE ACQUIRED COMPANIES. Between the
date of this Agreement and the Closing Date, Seller will, and will cause each
Acquired Company to:

a.      conduct the business of such Acquired Company only in the Ordinary
Course of Business;

b.      use their Best Efforts to preserve intact the current business
organization of such Acquired Company, keep available the services of the
current officers, employees, and agents of such Acquired Company, and maintain
the relations and good will with suppliers, customers, landlords, creditors,
employees, agents, and others having business relationships with such Acquired
Company;

c.      confer with Buyer concerning operational matters of a material nature;
and

d.      otherwise report periodically to Buyer concerning the status of the
business, operations, and finances of such Acquired Company.

     5.3      NEGATIVE COVENANT. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller will
not, and will cause each Acquired Company not to, without the prior consent of
Buyer, take any affirmative action, or fail to take any reasonable action within
their or its control, as a result of which any of the changes or events listed
in Section 3.16 is likely to occur.

     5.4      REQUIRED APPROVALS. As promptly as practicable after the date of
this Agreement, Seller will, and will cause each Acquired Company to, make all
filings required by Legal Requirements to be made by them in order to consummate
the Contemplated Transactions (including all filings to the extent required
under the HSR Act). Between the date of this Agreement and the Closing Date,
Seller will, and will cause each Acquired Company to, (a) cooperate with Buyer
with respect to all filings that Buyer elects to make or is required by Legal
Requirements to make in connection with the Contemplated Transactions, and (b)
cooperate with Buyer in obtaining all consents identified in Schedule 4.2
(including taking all actions requested by Buyer to cause early termination of
any applicable waiting period under the HSR Act, if any).

     5.5      NOTIFICATION. Between the date of this Agreement and the Closing
Date, Seller will promptly notify Buyer in writing if Seller or any Acquired
Company becomes aware of any fact or condition that causes or constitutes a
Breach of any of Seller’s representations and warranties as of the date of this
Agreement, or if Seller or any Acquired Company becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach of any
such

39

--------------------------------------------------------------------------------

representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Letter if the Disclosure
Letter were dated the date of the occurrence or discovery of any such fact or
condition, Seller will promptly deliver to Buyer a supplement to the Disclosure
Letter specifying such change. During the same period, Seller will promptly
notify Buyer of the occurrence of any Breach of any covenant of Seller in this
Article 5 or of the occurrence of any event that may make the satisfaction of
the conditions in Article 7 impossible or unlikely.

     5.6      PAYMENT OF INDEBTEDNESS BY RELATED PERSONS. Except as expressly
provided in this Agreement, Seller will cause all indebtedness owed to an
Acquired Company by either Seller or any Related Person of either Seller to be
paid in full prior to Closing except as are set forth in the Disclosure Letter
(which Disclosure Letter will also set forth the terms for payment to the
Related Person).

     5.7      NO NEGOTIATION. Until such time, if any, as this Agreement is
terminated pursuant to Article 9, Seller will not, and will cause each Acquired
Company and each of their Representatives not to, directly or indirectly
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyer)
relating to any transaction involving the sale of the business or assets (other
than in the Ordinary Course of Business) of any Acquired Company, or any of the
capital stock of any Acquired Company, or any merger, consolidation, business
combination, or similar transaction involving any Acquired Company.

     5.8      BEST EFFORTS. Between the date of this Agreement and the Closing
Date, Seller will use their Best Efforts to cause the conditions in Articles 7
and 8 to be satisfied.

ARTICLE 6      COVENANTS OF BUYER PRIOR TO CLOSING DATE

     6.1      APPROVALS OF GOVERNMENTAL BODIES. As promptly as practicable after
the date of this Agreement, Buyer will, and will cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the Contemplated Transactions (including all filings under the HSR
Act). Between the date of this Agreement and the Closing Date, Buyer will, and
will cause each Related Person to, cooperate with Seller with respect to all
filings that Seller is required by Legal Requirements to make in connection with
the Contemplated Transactions, and (ii) cooperate with Seller in obtaining all
consents identified in Part 3.2 of the Disclosure Letter; provided that this
Agreement will not require Buyer to dispose of or make any change in any portion
of its business or to incur any other burden to obtain a Governmental
Authorization.

     6.2      BEST EFFORTS. Except as set forth in the proviso to Section 6.1,
between the date of this Agreement and the Closing Date, Buyer will use its Best
Efforts to cause the conditions in Articles 7 and 8 to be satisfied.

40

--------------------------------------------------------------------------------

ARTICLE 7      CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE. Buyer's
obligation to purchase the Shares and to take the other actions required to be
taken by Buyer at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Buyer, in whole or in part):

7.1      ACCURACY OF REPRESENTATIONS

     a.      All of Seller’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Agreement, and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date, without giving effect to any
supplement to the Disclosure Letter.

     b.      Each of Seller’s representations and warranties must have been
accurate in all respects as of the date of this Agreement, and must be accurate
in all respects as of the Closing Date as if made on the Closing Date, without
giving effect to any supplement to the Disclosure Letter.

7.2      SELLER’S PERFORMANCE

     a.      All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.

     b.      Each document required to be delivered pursuant to Section 2.4 must
have been delivered, and each of the other covenants and obligations in Sections
5.4 and 5.8 must have been performed and complied with in all respects.

     c.      GSE shall have received commitments from the Spanish federal
government or any local government to support the contemplated construction of a
plant to manufacture hi-tech solar panels using thin film technology based on
current plans, which commitment (the “Spanish Subsidies Commitment”) must be on
terms and conditions and with security reasonably acceptable to the Buyer and
provide for subsidies of at least €20,000,000.

     7.3      CONSENTS. Each of the Consents identified in Part 3.2 of the
Disclosure Letter, and each Consent identified in Schedule 4.2, must have been
obtained and must be in full force and effect.

     7.4      ADDITIONAL DOCUMENTS. Each of the following documents must have
been delivered to Buyer:

     a.      an opinion of counsel to Seller (which must be reasonably
acceptable to the Buyer), dated the Closing Date as to the enforceability of
this Agreement against the Seller and each Acquired Company in accordance with
its terms, and such other matters as the Buyer may reasonably request;

41

--------------------------------------------------------------------------------

b.      estoppel certificates by which persons with significant contracts or
other documentary relationships with any of the Acquired Companies acknowledge
that such contracts or documentary relationships are in full force and effect,
and no basis for declaration of default exists, in form reasonably acceptable to
the Buyer and executed by persons required by Buyer, dated as of a date not more
than 30 days prior to the Closing Date; and

c.      such other documents as Buyer may reasonably request for the purpose of
(i) enabling its counsel to provide the opinion referred to in Section 8.4(a),
(ii) evidencing the accuracy of any of Seller’s representations and warranties,
(iii) evidencing the performance by either Seller of, or the compliance by the
Seller with, any covenant or obligation required to be performed or complied
with by the Seller, (iv) evidencing the satisfaction of any condition referred
to in this Article 7, or (v) otherwise facilitating the consummation or
performance of any of the Contemplated Transactions.

     7.5      NO PROCEEDINGS. Since the date of this Agreement, there must not
have been commenced or Threatened against Buyer, or against any Person
affiliated with Buyer, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.

     7.6      NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS. There must
not have been made or Threatened by any Person any claim asserting that such
Person

a.      is the holder or the beneficial owner of, or has the right to acquire or
to obtain beneficial ownership of, any stock of, or any other voting, equity, or
ownership interest in, any of the Acquired Companies, or

b.      is entitled to all or any portion of the Purchase Price payable for the
Shares.

     7.7      NO PROHIBITION. Neither the consummation nor the performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause Buyer or any Person affiliated with
Buyer to suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.

ARTICLE 8      CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE. Seller’s
obligation to sell the Shares and to take the other actions required to be taken
by Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):

     8.1      ACCURACY OF REPRESENTATIONS. All of Buyer's representations and
warranties in this Agreement (considered collectively), and each of these
representations and

42

--------------------------------------------------------------------------------

warranties (considered individually), must have been accurate in all material
respects as of the date of this Agreement and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date.

     8.2      CAPITALIZATION, BOOK VALUE AND AVAILABLE WORKING CAPITAL. As of
the close of the last fiscal period prior to the Closing Date (as adjusted for
any issuance of stock subsequent thereto, including any issuance to occur at the
Closing):

a.      The Purchase Price will represent not less than 40% of the outstanding
capital stock and voting stock of the Buyer;

b.      The Buyer will have a book value calculated in accordance with GAAP of
at least $50,000,000.

8.3      BUYER'S PERFORMANCE

a.      All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.

b.      Buyer must have delivered each of the documents required to be delivered
by Buyer pursuant to Section 2.4 and must have made the payments required to be
made by Buyer pursuant to Sections 2.4(b)(i) and 2.4(b)(ii) .

     8.4      CONSENTS. Each of the Consents identified in Part 3.2 of the
Disclosure Letter must have been obtained and must be in full force and effect.

     8.5      ADDITIONAL DOCUMENTS. Buyer must have caused the following
documents to be delivered to Seller:

a.      an opinion of Burns, Figa & Will, P.C. or other counsel to Buyer, dated
the Closing Date as to the enforceability of this Agreement against the Buyer in
accordance with its terms, and such other matters as the Seller may reasonably
request; and

b.      such other documents as Seller may reasonably request for the purpose of
(i) enabling their counsel to provide the opinion referred to in Section 7.4(a),
(ii) evidencing the accuracy of any representation or warranty of Buyer, (iii)
evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer, (ii)
evidencing the satisfaction of any condition referred to in this Article 8, or
(v) otherwise facilitating the consummation of any of the Contemplated
Transactions.

     8.6      NO INJUNCTION. There must not be in effect any Legal Requirement
or any injunction or other Order that (a) prohibits the sale of the Shares by
Seller to Buyer, and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.

43

--------------------------------------------------------------------------------

ARTICLE 9      TERMINATION

     9.1      TERMINATION EVENTS. This Agreement may, by notice given prior to
or at the Closing, be terminated:

a.      by either Buyer or Seller if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;

b.      (i) by Buyer if any of the conditions in Article 7 has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in Article
8 has not been satisfied of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with their obligations under this Agreement) and Seller has not waived
such condition on or before the Closing Date;

c.      by mutual consent of Buyer and Seller; or

d.      by either Buyer or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before March 31, 2010, or
such later date as the parties may agree upon.

     9.2      EFFECT OF TERMINATION. Each party's right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 11.1 and 11.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the Breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party's obligations under this Agreement is not satisfied as a
result of the other party's failure to comply with its obligations under this
Agreement, the terminating party's right to pursue all legal remedies will
survive such termination unimpaired.

ARTICLE 10      INDEMNIFICATION; REMEDIES

     10.1      SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE. All
representations, warranties, covenants, and obligations in this Agreement, the
Disclosure Letter, the supplements to the Disclosure Letter, the certificate
delivered pursuant to Section 2.4(a)(v), and any other certificate or document
delivered pursuant to this Agreement will survive the Closing. The right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or

44

--------------------------------------------------------------------------------

the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant, or obligation. The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.

     10.2      INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER. Seller will
indemnify and hold harmless Buyer, the Acquired Companies, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the "Indemnified Persons") for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys' fees) or diminution of value, whether or not
involving a third-party claim (collectively, "Damages"), arising, directly or
indirectly, from or in connection with:

a.      any Breach of any representation or warranty made by Seller in this
Agreement (without giving effect to any supplement to the Disclosure Letter),
the Disclosure Letter, the supplements to the Disclosure Letter, or any other
certificate or document delivered by Seller pursuant to this Agreement;

b.      any Breach of any representation or warranty made by Seller in this
Agreement as if such representation or warranty were made on and as of the
Closing Date without giving effect to any supplement to the Disclosure Letter,
other than any such Breach that is disclosed in a supplement to the Disclosure
Letter and is expressly identified in the certificate delivered pursuant to
Section 2.4(a)(v) as having caused the condition specified in Section 7.1 not to
be satisfied;

c.      any Breach by either Seller of any covenant or obligation of such Seller
in this Agreement;

d.      any product shipped or manufactured by, or any services provided by, any
Acquired Company prior to the Closing Date;

e.      any matter disclosed in the Disclosure Letter; or

f.      any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with either Seller or any Acquired Company (or any
Person acting on their behalf) in connection with any of the Contemplated
Transactions.

The remedies provided in this Section 10.2 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons.

     10.3      INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER --ENVIRONMENTAL
MATTERS. In addition to the provisions of Section 10.2, Seller will indemnify
and hold harmless Buyer, the Acquired Companies, and the other Indemnified
Persons

45

--------------------------------------------------------------------------------

for, and will pay to Buyer, the Acquired Companies, and the other Indemnified
Persons the amount of, any Damages (including costs of cleanup, containment, or
other remediation) arising, directly or indirectly, from or in connection with:

a.      any Environmental, Health, and Safety Liabilities arising out of or
relating to:

(i)      (A) the ownership, operation, or condition at any time on or prior to
the Closing Date of the Facilities or any other properties and assets (whether
real, personal, or mixed and whether tangible or intangible) in which Seller or
any Acquired Company has or had an interest, or (B) any Hazardous Materials or
other contaminants that were present on the Facilities or such other properties
and assets at any time on or prior to the Closing Date; or

(ii)      (A) any Hazardous Materials or other contaminants, wherever located,
that were, or were allegedly, generated, transported, stored, treated, Released,
or otherwise handled by Seller or any Acquired Company or by any other Person
for whose conduct they are or may be held responsible at any time on or prior to
the Closing Date, or (B) any Hazardous Activities that were, or were allegedly,
conducted by Seller or any Acquired Company or by any other Person for whose
conduct they are or may be held responsible; or

b.      any bodily injury (including illness, disability, and death, and
regardless of when any such bodily injury occurred, was incurred, or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction, and deprivation of the use of real property), or other damage
of or to any Person, including any employee or former employee of Seller or any
Acquired Company or any other Person for whose conduct they are or may be held
responsible, in any way arising from or allegedly arising from any Hazardous
Activity conducted or allegedly conducted with respect to the Facilities or the
operation of the Acquired Companies prior to the Closing Date, or from Hazardous
Material that was

(i)      present or suspected to be present on or before the Closing Date on or
at the Facilities (or present or suspected to be present on any other property,
if such Hazardous Material emanated or allegedly emanated from any of the
Facilities and was present or suspected to be present on any of the Facilities
on or prior to the Closing Date) or

(ii)      Released or allegedly Released by Seller or any Acquired Company or
any other Person for whose conduct they are or may be held responsible, at any
time on or prior to the Closing Date.

Buyer will be entitled to control any Cleanup, any related Proceeding, and,
except as provided in the following sentence, any other Proceeding with respect
to which indemnity may be sought under this Section 10.3. The procedure
described in Section 10.9 will apply to any claim solely for monetary damages
relating to a matter covered by this Section 10.3.

46

--------------------------------------------------------------------------------

     10.4      INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER. Buyer will
indemnify and hold harmless Seller, and will pay to Seller the amount of any
Damages arising, directly or indirectly, from or in connection with

a.      any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate delivered by Buyer pursuant to this Agreement,

b.      any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement, or

c.      any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions.

10.5      TIME LIMITATIONS.

a.      If the Closing occurs, Seller will have no liability (for
indemnification or otherwise) with respect to:

(i)      any representation or warranty, or covenant or obligation to be
performed and complied with prior to the Closing Date, other than those in
Sections 3.3, 3.11, 3.13, and 3.19, unless on or before one year following the
Closing Date Buyer notifies Seller of a claim specifying the factual basis of
that claim in reasonable detail to the extent then known by Buyer;

(ii)      a claim with respect to Section 3.3, 3.11, 3.13, or 3.19, or a claim
for indemnification or reimbursement not based upon any representation or
warranty or any covenant or obligation to be performed and complied with prior
to the Closing Date, may be made at any time.

b.      If the Closing occurs, Buyer will have no liability (for indemnification
or otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, unless
on or before one year following the Closing Date Seller notifies Buyer of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by Seller.

10.6      LIMITATIONS ON AMOUNT—SELLER.

a.      Seller will have no liability (for indemnification or otherwise) with
respect to the matters described in clause (a), clause (b) or, to the extent
relating to any failure to perform or comply prior to the Closing Date, clause
(c) of Section 10.2 until the total of all Damages with respect to such matters
exceeds $50,000, and then only for the amount by which such Damages exceed
$50,000.

47

--------------------------------------------------------------------------------

     b.      Seller will have no liability (for indemnification or otherwise)
with respect to the matters described in clause (d) of Section 10.2 until the
total of all Damages with respect to such matters exceeds $10,000, and then only
for the amount by which such Damages exceed $10,000.

However, this Section 10.6 will not apply to any Breach of any of Seller’s
representations and warranties of which the Seller had Knowledge at any time
prior to the date on which such representation and warranty is made or any
intentional Breach by either Seller of any covenant or obligation, and Seller
will be jointly and severally liable for all Damages with respect to such
Breaches.

     10.7      LIMITATIONS ON AMOUNT—BUYER. Buyer will have no liability (for
indemnification or otherwise) with respect to the matters described in clause
(a) or (b) of Section 10.4 until the total of all Damages with respect to such
matters exceeds $50,000, and then only for the amount by which such Damages
exceed $50,000. However, this Section 10.7 will not apply to any Breach of any
of Buyer's representations and warranties of which Buyer had Knowledge at any
time prior to the date on which such representation and warranty is made or any
intentional Breach by Buyer of any covenant or obligation, and Buyer will be
liable for all Damages with respect to such Breaches.

10.8      ESCROW AGREEMENT; RIGHT OF SET-OFF.

     a.      Upon notice to Seller specifying in reasonable detail the basis for
such set-off, Buyer may make a claim for damages against the Seller for breach
of any representations, warranties, or covenants of the Seller set forth herein.
Upon notice to Buyer specifying in reasonable detail the basis for such set-off,
Seller may make a claim for damages against the Buyer for breach of any
representations, warranties, or covenants of the Buyer set forth herein. In
neither case may the Buyer or the Seller make any claim against the Cogenco
Shares held pursuant to the Escrow Agreement for any resulting damages except as
set forth in Section 10.8(b), below.

     b.      (i) (A) To the extent the Spanish Subsidies Commitment is any
amount less than €20,000,000 as of the Closing Date, the Buyer may terminate
this agreement or (in its discretion) waive the condition precedent set forth in
Section 7.2(c) and reduce the purchase price by the Proportional Amount as set
forth below. (B) If within twelve months following the Closing Date the amount
of Spanish Subsidies Commitment becomes, for whatever reason, less than
€20,000,000, the Buyer may remove the Proportional Amount of Cogenco Shares from
the Escrow.

     (ii)      For the purposes of Section 10.8(b)(i), the term “Proportional
Amount” means the number of Cogenco Shares calculated as follows:

(A) If the Spanish Subsidies Commitment is equal to or less than €15,000,000,
the Proportional Amount is 2,600,000 Cogenco Shares.

48

--------------------------------------------------------------------------------

(B)      If the Spanish Subsidies Commitment is greater than €18,000,000, the
Proportional Amount is zero Cogenco Shares.

(C)      If the Spanish Subsidies Commitment is equal to or less than
€18,000,000 but greater than €15,000,000, the proportional amount will be
calculated as follows:

Proportional Amount = X/Y*Z

Where:

X = €20,000,000 minus the actual Spanish Subsidies Commitment
                         Y = €5,000,000
                         Z = 2,600,000 Cogenco Shares,

So that if the actual Spanish Subsidies Commitment is €17,000,000, the
Proportional Amount that the Buyer will reduce the Purchase Price or remove from
Escrow is 1,560,000 Cogenco Shares (€3,000,000/€5,000,000*2,600,000 Cogenco
Shares).

10.9      PROCEDURE FOR INDEMNIFICATION -- THIRD PARTY CLAIMS

a.      Promptly after receipt by an indemnified party under Section 10.2, 10.4,
or (to the extent provided in the last sentence of Section 10.3) Section 10.3 of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party's failure to give such notice.

b.

     (i)      If any Proceeding referred to in Section 10.9(a) is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party will, unless the
claim involves Taxes, be entitled to participate in such Proceeding and, to the
extent that it wishes (unless (A) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (B) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding. The
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Article 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified

49

--------------------------------------------------------------------------------

party in connection with the defense of such Proceeding, other than reasonable
costs of investigation.

(ii)      If the indemnifying party assumes the defense of a Proceeding,

(A)      it will be conclusively established for purposes of this Agreement that
the claims made in that Proceeding are within the scope of and subject to
indemnification;

(B)      no compromise or settlement of such claims may be effected by the
indemnifying party without the indemnified party's consent unless (I) there is
no finding or admission of any violation of Legal Requirements or any violation
of the rights of any Person and no effect on any other claims that may be made
against the indemnified party, and (II) the sole relief provided is monetary
damages that are paid in full by the indemnifying party; and

(C)      the indemnified party will have no liability with respect to any
compromise or settlement of such claims effected without its consent. If notice
is given to an indemnifying party of the commencement of any Proceeding and the
indemnifying party does not, within ten days after the indemnified party's
notice is given, give notice to the indemnified party of its election to assume
the defense of such Proceeding, the indemnifying party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the indemnified party.

c.      Notwithstanding the foregoing, if an indemnified party determines in
good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such Proceeding, but the indemnifying
party will not be bound by any determination of a Proceeding so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).

d.      Seller hereby consents to the non-exclusive jurisdiction of any court in
which a Proceeding is brought against any Indemnified Person for purposes of any
claim that an Indemnified Person may have under this Agreement with respect to
such Proceeding or the matters alleged therein, and agree that process may be
served on Seller with respect to such a claim anywhere in the world.

     10.10      PROCEDURE FOR INDEMNIFICATION -- OTHER CLAIMS. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.

50

--------------------------------------------------------------------------------

ARTICLE 11      GENERAL PROVISIONS

     11.1      EXPENSES. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants. Buyer will pay one-half and
Seller will pay one-half of the HSR Act filing fee, if any is required. Seller
will cause the Acquired Companies not to incur any out-of-pocket expenses in
connection with this Agreement except for professional fees not in excess of
$100,000 in the aggregate for all of the Acquired Companies. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.

     11.2      PUBLIC ANNOUNCEMENTS. Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as Buyer determines.
Unless consented to by Buyer in advance or required by Legal Requirements, prior
to the Closing Seller shall, and shall cause the Acquired Companies to, keep
this Agreement strictly confidential and may not make any disclosure of this
Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Acquired Companies' employees, customers, and
suppliers and others having dealings with the Acquired Companies will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.

11.3      CONFIDENTIALITY.

a.      Between the date of this Agreement and the Closing Date, Buyer and
Seller will maintain in confidence, and will cause the directors, officers,
employees, agents, and advisors of Buyer and the Acquired Companies to maintain
in confidence, and not use to the detriment of another party or an Acquired
Company any written, oral, or other information obtained in confidence from
another party or an Acquired Company in connection with this Agreement or the
Contemplated Transactions, unless

(i)      such information is already known to such party or to others not bound
by a duty of confidentiality or such information becomes publicly available
through no fault of such party,

(ii)      the use of such information is necessary or appropriate in making any
filing or obtaining any consent or approval required for the consummation of the
Contemplated Transactions, or

(iii)      the furnishing or use of such information is required by or necessary
or appropriate in connection with legal proceedings.

b.      If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request. Whether or not the Closing takes place, Seller waives, and
will upon Buyer's request cause the

51

--------------------------------------------------------------------------------

Acquired Companies to waive, any cause of action, right, or claim arising out of
the access of Buyer or its representatives to any trade secrets or other
confidential information of the Acquired Companies except for the intentional
competitive misuse by Buyer of such trade secrets or confidential information.

     11.4      NOTICES. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):



Seller:
GENESIS ENERGY INVESTMENTS, PLC
Szent Istvan Krt. 18
H-1137 Budapest, Hungary
Attention: Dr. Gabor Renyi, President
Facsimile No.: 00-36-1-452-1701

Buyer:
COGENCO INTERNATIONAL, INC.
Suite 1840, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention: David W. Brenman, President
Facsimile No.: 303-221-8686

with a copy to:
Burns, Figa & Will, P.C.
Suite 1000, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention: Herrick K. Lidstone, Jr., Esq.
Facsimile No.: 303-796-2777



     11.5      JURISDICTION; SERVICE OF PROCESS. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties in the courts of the State
of Colorado, County of Arapahoe, or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Colorado, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

     11.6      FURTHER ASSURANCES. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents,

52

--------------------------------------------------------------------------------

and (c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

     11.7      WAIVER. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law,

a.      no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party;

b.      no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and

c.      no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

     11.8      ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.

11.9      DISCLOSURE LETTER

a.      The disclosures in the Disclosure Letter, and those in any Supplement
thereto, must relate only to the representations and warranties in the Section
of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.

b.      In the event of any inconsistency between the statements in the body of
this Agreement and those in the Disclosure Letter (other than an exception
expressly set forth as such in the Disclosure Letter with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.

c.      To the extent that the Seller does not deliver the Disclosure Letter to
the Buyer concurrently with the execution of this Agreement (or to the extent
that the Disclosure Letter delivered concurrently with the execution of this
Agreement is incomplete), the Seller must deliver the complete Disclosure Letter
to the Buyer, with all attachments, schedules,

53

--------------------------------------------------------------------------------

exhibits and supplemental information within 90 days after the Seller and the
Buyer have executed and delivered this Agreement (the “Disclosure Letter
Delivery Deadline”). Any changes made to the Disclosure Letter, and any
additions to or modifications thereof, must be acceptable to the Buyer in its
reasonable discretion. If the Buyer does not object in writing to any changes or
additions to or modifications of the Disclosure Letter within 30 days after
having received the Disclosure Letter, the Buyer shall be deemed to have
accepted the Disclosure Letter.

     11.10      ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS. Neither
party may assign any of its rights under this Agreement without the prior
consent of the other parties except that Buyer may assign any of its rights
under this Agreement to any Subsidiary of Buyer. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.

     11.11      SEVERABILITY. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

     11.12      ARTICLE AND SECTION HEADINGS, CONSTRUCTION. The headings of
Articles and Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Article”
or “Articles,” "Section" or "Sections" refer to the corresponding Article,
Articles, Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms. All references to “$” or dollars shall be to
the currency of the United States; references to € in Sections 7.2(c) and 10.8
hereof shall be to Euros. The official language for the Contemplated
Transactions shall be English and the English translation of any documents shall
be the governing document.

     11.13      TIME OF ESSENCE. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

     11.14      GOVERNING LAW. This Agreement will be governed by the laws of
the State of Colorado without regard to conflicts of laws principles.

     11.15      COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

54

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

Buyer:    Seller:      COGENCO    GENESIS ENERGY INVESTMENTS, PLC 
INTERNATIONAL, INC.              By: _/s/    David W. Brenman    /s/    Gabor
Rényi    /s/    Edward Mier-Jedrzejowicz  David W. Brenman, President    Gabor
Rényi,    Edward Mier-Jedrzejowicz      Chief Executive Officer    Chairman of
the Board      August 11, 2009    August 11, 2009 


55

--------------------------------------------------------------------------------